In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0955V
                                          UNPUBLISHED



    PHILIP MEYER,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: March 28, 2022
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Decision Awarding Damages; Pain
    HUMAN SERVICES,                                             and Suffering; Influenza (Flu);
                                                                Shoulder Injury Related to Vaccine
                                                                Administration (SIRVA).
                         Respondent.



Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Andrew Henning, U.S. Department of Justice, Washington, DC, for Respondent.

                                 DECISION AWARDING DAMAGES1

       On July 1, 2019, Philip Meyer filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleged that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
December 1, 2016. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters. Because the parties could not informally resolve the
appropriate award for pain and suffering, they were ordered to file briefs setting forth their


1  Because this unpublished Decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
respective arguments and were notified that I would resolve this dispute via an expedited
“Motions Day” hearing, which ultimately took place on March 25, 2022.

        Petitioner requested $175,000.00 in compensation for Petitioner’s actual pain and
suffering, while Respondent recommended an award of $135,000.00. After listening to
the arguments of both sides, I issued an oral ruling on damages constituting my findings
of fact and conclusions of law, pursuant to Section 12(d)(3)(A), at the conclusion of the
March 25, 2022, hearing. An official recording of the proceeding was taken by a court
reporter, although a transcript has not yet been filed in this matter. I hereby fully adopt
and incorporate that oral ruling as officially recorded.

        As mentioned during my oral ruling, in another recent decision I discussed at length
the legal standard to be considered in determining damages and prior SIRVA
compensation within SPU. I fully adopt and hereby incorporate my prior discussion in
Sections II and III of Winkle v. Sec’y Health & Hum. Servs., No. 20-0485V, 2022 WL
221643, at *2-4 (Fed. Cl. Spec. Mstr. Jan. 11, 2022) to the instant Decision. Additionally,
the official recording of my oral ruling includes my discussion of various comparable cases
as well as specific facts relating to Petitioner’s medical history and experience that further
informed my decision awarding damages herein.

       Based on my consideration of the complete record as a whole plus the parties’
arguments, and for the reasons discussed in my oral ruling, pursuant to Section
12(d)(3)(A), I find that $145,000.00 represents a fair and appropriate amount of
compensation for Petitioner’s actual pain and suffering.3

       Accordingly, I award Petitioner a lump sum payment of $152,947.12
(representing $145,000.00 for pain and suffering, and $7,947.12 for actual
unreimbursed medical expenses4) in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under Section
15(a).




3Since this amount is being awarded for actual, rather than projected, pain and suffering, no reduction to
net present value is required. See Section 15(f)(4)(A); Childers v. Sec’y of Health & Hum. Servs., No. 96-
0194V, 1999 WL 159844, at *1 (Fed. Cl. Spec. Mstr. Mar. 5, 1999) (citing Youngblood v. Sec’y of Health &
Hum. Servs., 32 F.3d 552 (Fed. Cir. 1994)).

4The parties stipulated to the amount for prior unreimbursed medical expenses. Petitioner’s Brief (ECF No.
41) at n. 1; Respondent’s Response (ECF No. 43) at n. 2.


                                                    2
        The Clerk of Court is directed to enter judgment in accordance with this Decision.5

        IT IS SO ORDERED.
                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    3